FILE COPY




                                COURT         OF       APPEALS
                                 SECOND DISTRICT            OF     TEXAS
CHIEF JUSTICE                                                              CLERK
 TERRIE LIVINGSTON                TIM CURRY CRIMINAL JUSTICE CENTER          DEBRA SPISAK
                                       401 W. BELKNAP, SUITE 9000
JUSTICES                               FORT WORTH, TEXAS 76196             CHIEF STAFF ATTORNEY
  LEE ANN DAUPHINOT                                                         LISA M. WEST
  ANNE GARDNER                             TEL: (817) 884-1900
  SUE WALKER                                                               GENERAL COUNSEL
  BILL MEIER                              FAX: (817) 884-1932               CLARISSA HODGES
  LEE GABRIEL
  BONNIE SUDDERTH                        www.txcourts.gov/2ndcoa



                                       January 21, 2015

    Adam C. Burney
    Scott, McNeill & Burney PLLC
    3000 E. Loop 820
    Fort Worth, TX 76112

    RE:          Court of Appeals Number: 02-14-00357-CR
                                          02-14-00358-CR
                                          02-14-00359-CR
                                          02-14-00360-CR
                                          02-14-00361-CR
                                          02-14-00362-CR
                 Trial Court Case Number: 1327717D
                                          1327904D
                                          1330762D
                                          1334487D
                                          1357569D
                                          1370861D

    Style:       Armando Ernest Vera
                 v.
                 The State of Texas

    Dear Mr. Burney:


          On January 20, 2015, you filed an appellant’s brief in the above referenced
    case in which you certified that, in your professional opinion, this appeal is
    without merit and is frivolous.

          The court has requested that I advise you that you must comply with
    Anders v. California, 386 U.S. 738 (1967), Stafford v. State, 813 S.W.2d 503, 511
    (Tex. Crim. App. 1991), Ex Parte Owens, 206 S.W.3d 670, 671 (Tex. Crim. App.
                                                                             FILE COPY

02-14-00357-CR
January 21, 2015
Page 2


2006), and Kelly v. State, No. PD-0702-13, 2014 WL 2865901, at *3 (Tex. Crim.
App. June 25, 2014), by sending a letter to your client informing appellant of
appellant’s right to file a pro se response. The letter must inform your client that
you are asking to withdraw, why you are asking to withdraw, where and how to
file a pro se response to the motion, of appellant’s right of access to the record,
of appellant’s right to file a pro se brief in this court, and, in the event this court
affirms the trial court’s judgment, of appellant’s right to file a pro se petition for
discretionary review in the Texas Court of Criminal Appeals.

      Please provide the court with a copy of the letter you send to your client
regarding an Anders response or a certification showing your compliance with
Anders on or before Monday, February 02, 2015.

                                        Respectfully yours,

                                        DEBRA SPISAK, CLERK


                                        By: Shoshanna Cordova, Deputy Clerk

cc:

Debra A. Windsor
Assistant District Attorney
401 W. Belknap St.
Fort Worth, TX 76102-1913